UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

HENRY F. HEWES,
                              Plaintiff,
                       -v.-                               19 Civ. 7784 (KPF)
DEMOCRATIC NATIONAL COMMITTEE,
HILLARY CLINTON, DEBBIE WASSERMAN                               ORDER
SCHULTZ. DONNA BRAZILE, and ROBBY
MOOK

                              Defendants.

KATHERINE POLK FAILLA, District Judge:

      On January 31, 2020, the Court ordered Plaintiff to file a Second

Amended Complaint on or before February 28, 2020, as well as a letter

addressing the issue of whether diversity of parties would exist if Defendant

Hillary Clinton remained a defendant. (Dkt. #44). On February 19, 2020,

Plaintiff filed his Second Amended Complaint, in which Clinton was not named

in the case caption but was listed as a party in the text of the document. (Dkt.

#46). On February 20, 2020, the Court ordered Plaintiff to file a letter on or

before March 6, 2020, making clear whether he intended to proceed with or

without Clinton as a named defendant. (Dkt. #48). On March 17, 2020, the

Court entered yet another order, noting that Plaintiff had failed to abide by the

February 20, 2020 Order. (Dkt. #49). The Court required Plaintiff to notify the

Court on or before March 27, 2020, whether he wished to name Clinton as a

defendant in this suit. (Id.). The Court stated that if Plaintiff failed to notify

the Court whether he wished to name Clinton as a defendant in this suit, she

would be dismissed due to Plaintiff’s failure to prosecute.
      As of the date of this Order, the Court has not received any

correspondence from Plaintiff concerning whether he intended to name Clinton

as a defendant in his Second Amended Complaint. Accordingly, Clinton is

DISMISSED as a defendant, due to Plaintiff’s failure to prosecute.

      The remaining Defendants, who were unmistakably named as defendants

in the Second Amended Complaint, have indicated their desire to file a motion

to dismiss the Second Amended Complaint. Defendants shall file their motion

to dismiss on or before May 1, 2020. Plaintiff shall file his opposition papers

on or before June 30, 2020. Defendants shall file their reply papers, if any, on

or before July 14, 2020. In addition to their motion papers, Defendants are

also ordered to provide Plaintiff with copies (electronic or paper, as the parties

agree) of all authorities on which they rely.

      SO ORDERED.

Dated:      April 3, 2020
            New York, New York                  __________________________________
                                                     KATHERINE POLK FAILLA
                                                    United States District Judge

Sent by First Class Mail to:
Henry Hewes
515 Madison Avenue
Suite 22B
New York, New York 10022




                                         2
